Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 05/04/2021, with respect to the rejections of claims 1, 3-4, 6, and 8-9 under Chen (U.S. Pub. No. 2011/0314970) in view of Slack (U.S. Patent No. 6,655,236), and claims 1-2, 4-5, and 7-11 under Thorne (US Patent No. 6,536,308) in view of LaPorte (US Pub. No. 2015/0107417) and Slack (US Patent No. 6,655,236) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Chen (US Pub. No. 2011/0314970) and Lin (US Patent No. 6,928,899) in view of Thorne (US Patent No. 6,536,308). The previous rejections regarding claims 12-20 are maintained and for the reasons set forth below, arguments are not found persuasive with respect to claims 12-20. Office action is non-final to afford applicant the opportunity to respond to new grounds of rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Pub. No. 2011/0314970).
Regarding claim 1, Chen discloses: a hammer (Figures 1-4 element) comprising: a handle (element 20) defining a longitudinal axis (X-X axis) extending lengthwise through the handle (see annotated figure below), the handle comprising a mounting portion on a first end (see Detail A (mounting portion) is located on a first end in the annotated figure below) and a grip portion on a side surface of the handle (see Detail B (grip portion) is located on a side surface of the handle in the annotated figure below); a head (element 1) coupled to the mounting portion of the handle (see annotated figure below element 1 is coupled to the mounting portion (Detail A) of element 20) and extending in a direction transverse to the longitudinal axis (see Y-Y axis shows element 1 (head) extending in a direction transverse to the longitudinal axis (X-X axis)), the head comprising a first material (see paragraph 0015, ll. 1-2) and a keyed hole (element 13) in a face (element 11) of the head; and a striking insert (element 2) comprising a second material (see paragraph 0016, ll. 1-2), a striking surface (see Detail C in the annotated figure below) and a keyed projection (element 21) coupled to the keyed hole in the face of the head (see figures 2-3 how element 21 of the striking insert couples in the face of the head (element 1)), an end of the keyed projection comprises a recess (element 211) extending towards the striking surface (see annotated figure 2 below showing an axis (X1-X1) indicating a left and right end of the striking insert (element 2) wherein the recess extends towards an end (see arrow indicated by Detail D) towards the striking surface); wherein the first material is different than the second material (see paragraph 0015, ll. 1-2 where the “the main body 1 is made of a metallic material which is A164 titanium alloy, steel, or stainless steel” and paragraph 0016, ll. 1-2 “The striking face 2 is made of β titanium alloy having a hardness above HRC 45”. Thus the first material is different than the second material).

    PNG
    media_image1.png
    412
    956
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    682
    804
    media_image2.png
    Greyscale

Regarding claim 3, Chen discloses: the hammer of claim 1, further comprising a lateral pin (element 15) that passes through the head and the striking insert (see figure 1 element 15 passes though the head via element 14 and the striking insert via element 211), wherein the keyed projection is coupled to the keyed hole with an interference fit (see figures 2-3 element 21 (keyed projection) is inserted and fitted into the keyed hole (element 13) in order to hold both components together).
Regarding claim 4, Chen discloses: the hammer of claim 1, further comprising a claw (element 12) coupled to the head, the claw coupled to the head in the direction transverse to the longitudinal axis (see annotated figure above element 12 is coupled to the head (element 1) in the direction transverse to the longitudinal axis (X-X axis)) and opposite the face of the head (see figure 1 element 12 is located opposite of the face (element 11) of element 1), wherein the striking insert and the claw both comprise the second material (element 1 comprises of the claw (element 12) and see also paragraph 0015, ll. 1-2 where the prior art states “the main body 1 is made of a metallic material which is A164 titanium alloy, steel, or stainless steel” and paragraph 0016, ll. 1-2 “The striking face 2 is made of β titanium alloy having a hardness above HRC 45”. Thus the striking insert and the claw both comprise the second material).
Regarding claim 6, Chen discloses: the hammer of claim 1, wherein the keyed projection of the striking insert is hollow (see figure 1 element 21 has an opening (element 211), thus the keyed projection of the striking insert is hollow), and the striking surface of the striking insert is a milled repeating pattern of raised projections separated by depressions formed along the striking surface (Applicant asserts in paragraph 0038, ll. 5-6 that “striking surface 21 is a milled repeating pattern of raised pyramidal, circular, square, or triangular projections along the striking surface 21”. See annotated figure below the striking insert (element 2) has a striking face that is milled repeating pattern (pyramidal and triangular projections) of raised projections (Detail A) separated by depressions (Detail B) formed along the striking surface).

    PNG
    media_image3.png
    909
    582
    media_image3.png
    Greyscale

Regarding claim 8, Chen discloses: the hammer of claim 1, further comprising a slotted punch (see Detail D in the annotated figure below) comprising a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis (see annotated figure below Detail D comprises a bore that extends through the face (element 11) and the striking insert (element 2) and extending partially through the head (see Detail D on element 1 shows the slotted punch extending partial though) in the direction transverse to the longitudinal axis), the slotted punch further comprising a punch surface (element 17) in the head where the bore terminates.

    PNG
    media_image4.png
    648
    822
    media_image4.png
    Greyscale

Regarding claim 9, Chen discloses: the hammer of claim 8, wherein the slotted punch is tear shaped (see annotated figure below Detail D is teared shaped) and includes a magnetic retainer (element 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,928,899) in view of Thorne (US Patent No. 6,536,308).
Regarding claim 1, Lin discloses: a hammer (Figures 1-4 an d see also col. 2, ll. 19-21) comprising: a handle (element 11) defining a longitudinal axis (X-X axis) extending lengthwise through the handle (see annotated figure below), the handle comprising a mounting portion (element 11) on a first end (see Detail A in the annotated figure below) and a grip portion (element 12) on a side surface of the handle (see Detail B in the annotated figure below); a head (element 20) coupled to the mounting portion of the handle (see col. 3, ll. 3-4) and extending in a direction transverse to the longitudinal axis (see Y-Y axis shows element 20 (head) extending in a direction transverse to the longitudinal axis (X-X axis)), the head comprising a keyed hole (element 221) in a face of the head (element 22); and a striking insert (element 40), a striking surface (element 42) and a keyed projection (element 41) coupled to the keyed hole in the face of the head (see figures 2-3 how element 40 of the striking insert couples in the face of the head (element 20)), an end of the keyed projection comprises a recess (element 43) extending towards the striking surface (see figure 2-3 showing the recess (element 43) extending towards the striking surface (element 42)).

    PNG
    media_image5.png
    759
    959
    media_image5.png
    Greyscale

However, Lin appears to be silent wherein his head comprises a first material, the striking insert comprises a second material, and wherein the first material is different than the second material.
Thorne teaches it was known in the art to have a hammer (Figure 1 element 10) comprising: a handle (element 14), with a head (element 12) comprising a first material (see col. 2, ll. 1-3) and a striking insert (element 22) comprising a second material (see col. 2, ll. 8-10), and wherein the first material is different than the second material (see col. 2, ll. 1-3 where the prior art states “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.” Thus the first material is different than the second material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide a head that comprises a first material, a striking insert comprises a second material, and wherein the first material is different than the second material. Doing so allows the user to have an interchangeable hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
Regarding claim 5, Lin modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent the hammer of claim 1, wherein the second material is a forged steel alloy carbide material.
Thorne further teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a striking insert (element 22) wherein the second material is a forged steel alloy carbide material (see col. 2, ll. 8-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide the striking insert comprises the second material is a forged steel alloy carbide material. Doing so allows the user to have a hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
Regarding claim 6, Lin modified discloses: the hammer of claim 1, wherein the keyed projection of the striking insert is hollow (see figure 2 showing a cross-sectional view of the hammer and showing the keyed projection (element 41) being hollow in order to let element 511 of the lateral pin (element 50) to be inserted).
However, Lin appears to be silent wherein the striking surface of the striking insert is a milled repeating pattern of raised projections separated by depressions formed along the striking surface.
Thorne further teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a striking insert (element 22) wherein the striking surface (figures 2-3 element 20) of the striking insert is a milled repeating pattern of raised projections separated by depressions formed along the striking surface (Applicant asserts in paragraph 0038, ll. 5-6 that “striking surface 21 is a milled repeating pattern of raised pyramidal, circular, square, or triangular projections along the striking surface 21”. See annotated figure below the striking insert (element 22) has a striking face that is milled repeating pattern (pyramidal and triangular projections) of raised projections (element 25) separated by depressions (Detail A) formed along the striking surface).

    PNG
    media_image6.png
    570
    780
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide the striking surface of the striking insert is a milled repeating pattern of raised projections separated by depressions formed along the striking surface. Doing so provides the user with a striking surface that has a milled repeating pattern in order to provide a ridged surface which prevents the face from slipping when the head strikes the nail during operations.
Regarding claim 7, Lin modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent wherein an outer diameter of the striking insert is equal to a diameter of the face of the head, wherein the outer diameter is between 1.25 in. and 1.75 in., and wherein the striking insert has a thickness in the transverse direction between 0.3 in. and 0.5 in., and wherein a length of the keyed projection of the striking insert is between 0.6 in. and 0.9 in. in the transverse direction.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to dimension or desired size in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide suitable dimensions of the striking insert, face of the head, and length of the keyed projection as desired by the user depending on the particular work piece being used for provide a secure fit between the different components of the hammer during operations. (See MPEP 2144.04 (IV)). 
Regarding claim 10, Lin modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent the hammer of claim 1, wherein the handle and the head both comprise the first material and form a continuous, integral piece of the first material.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne’s hammer wherein the handle and the head both comprise the first material and form a continuous, integral piece of the first material, since the use of a one piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would be to provide a strong durable single piece hammer that allows the user to initiate a nail-driving operation.
Regarding claim 11, Lin further modified discloses all limitations as stated in the rejection of claims 1 and 10, but appears to be silent the hammer of claim 10, wherein the first material is a titanium alloy, and the second material is a steel alloy.
Thorne further teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a head (element 12) and striking insert (element 22), wherein the first material is a titanium alloy, and the second material is a steel alloy (see col. 2, ll. 1-3 where the prior art states “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide wherein the first material is a titanium alloy, and the second material is a steel alloy. Doing so allows the user to have an interchangeable hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
Claims 2-3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,928,899) in view of Thorne (US Patent No. 6,536,308) as applied to claim 1 above, and further in view of Whalen (US Patent No. 6,595,087).
The inventions are independent or distinct, each from the other because:
Regarding claim 2, Lin modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent the hammer of claim 1, wherein the striking insert comprises steel with a Rockwell Scale Hardness between 30 HRC to 70 HRC, and the keyed projection of the striking insert is coupled to the keyed hole in the head with a press-fit connection.
Thorne further teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a striking insert (element 22), wherein the striking insert comprises steel with a Rockwell Scale Hardness between 30 HRC to 70 HRC(see col. 2, ll. 8-14 where the prior art states that “The striking portion 22 is made of hardenable steel such as steel alloy 4140 which is a medium-carbon low alloy steel” and “alloy 4140 has a Rockwell hardness of C54 to 59”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide the striking insert comprises steel with a Rockwell Scale Hardness between 30 HRC to 70 HRC. Doing so allows the user to have a hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
However, Lin modified discloses a different means of the striking insert keyed projection being coupled to the keyhole of head and does not expressly disclose the keyed projection of the striking insert is coupled to the keyed hole in the head with a press-fit connection. 
Whalen teaches it was known in the art to have a hammer (Figures 1-6 element 10) comprising a head (element 11) with a keyed hole (element 20) and a striking insert (element 21) with keyed projections (elements 25), wherein the keyed projection of the striking insert is coupled to the keyed hole in the head with a press-fit connection (see col. 2, ll. 49-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the Lin keyed projection of the striking insert to the keyed hole in the head connections with Whalen keyed projection of the striking insert is coupled to the keyed hole in the head with a press-fit connection, since simple substitution of known elements for another to obtain predictable results of having a connection between the keyed projection of the striking insert and the keyed hole of the head is known in the art. Doing so allows the user to utilize a press-fit connection between the striking insert and the head in order to provide a simple and secure fit of different components during operations. See MPEP 2143.1(B)
Regarding claim 3, Lin modified discloses: the hammer of claim 1, further comprising a lateral pin (element 50) that passes through the head and the striking insert (see figure 2 element 50 passes though the head (element 20) and the striking insert (element 40)).
However, Lin modified discloses a different means of the striking insert keyed projection being coupled to the keyhole of head and does not expressly disclose herein the keyed projection is coupled to the keyed hole with an interference fit.
Whalen teaches it was known in the art to have a hammer (Figures 1-6 element 10) comprising a head (element 11) with a keyed hole (element 20) and a striking insert (element 21) with keyed projections (elements 25), wherein the keyed projection of the striking insert is coupled to the keyed hole in the head with an interference fit (see col. 2, ll. 49-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Lin’s keyed projection is coupled to the keyed hole connections with Whalen’s keyed projection is coupled to the keyed hole with an interference fit connection, since simple substitution of known elements for another to obtain predictable results of having a connection between the keyed projection of the striking insert and the keyed hole of the head is known in the art. Doing so allows the user to utilize an interference fit connection between the striking insert and the head in order to provide a simple and secure fit of different components during operations. See MPEP 2143.1(B)
Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,928,899) in view of Thorne (US Patent No. 6,536,308) as applied to claim 1 above, and further in view of Chen (US Pub. No. 2011/0314970).
Regarding claim 4, Lin modified discloses: the hammer of claim 1, further comprising a claw (see Detail B in the annotated drawing below) coupled to the head, the claw coupled to the head in the direction transverse to the longitudinal axis and opposite the face of the head (see Y-Y axis shows Detail B (claw) extending in a direction transverse to the longitudinal axis (X-X axis) and opposite of the face of the head (element 22)).
However, Lin appears to be silent wherein the striking insert and the claw both comprise the second material.
Chen teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a striking insert (element 2) and a claw (element 12), wherein the striking insert and the claw both comprise the second material (element 1 comprises of the claw (element 12) and see also paragraph 0015, ll. 1-2 where the prior art states “the main body 1 is made of a metallic material which is A164 titanium alloy, steel, or stainless steel” and paragraph 0016, ll. 1-2 “The striking face 2 is made of β titanium alloy having a hardness above HRC 45”. Thus the striking insert and the claw both comprise the second material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to incorporate the teachings of Chen to provide wherein the striking insert and the claw both comprise the second material. Doing so allows the user to have a hammer comprising of multiple separate parts made of different or the same materials with improved physical or mechanical properties suitable for hammer to have depending on the work piece to be worked on during operations. (See MPEP 2144.07)
Regarding claim 8, Lin modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent the hammer of claim 1, further comprising a slotted punch comprising a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis, the slotted punch further comprising a punch surface in the head where the bore terminates.
Chen teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a slotted punch (see Detail D in the annotated figure below) comprising a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis (see annotated figure below Detail D comprises a bore that extends through the face (element 11) and the striking insert (element 2) and extending partially through the head (see Detail D on element 1 shows the slotted punch extending partial though) in the direction transverse to the longitudinal axis), the slotted punch further comprising a punch surface (element 17) in the head where the bore terminates.

    PNG
    media_image4.png
    648
    822
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to incorporate the teachings of Chen to provide a slotted punch comprising a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis, the slotted punch further comprising a punch surface in the head where the bore terminates. Doing so allows the insertion of a nail to be arranged onto the slotted punch which allows the user to drive the nail onto the work piece without holding the nail during operations.
Regarding claim 9, Lin modified discloses all limitations as stated in the rejection of claims 1 and 8, but appears to be silent the hammer of claim 8, wherein the slotted punch is tear shaped and includes a magnetic retainer.
Chen teaches it was known in the art to have a hammer (Figure 1 element 10) wherein the slotted punch is tear shaped (see annotated figure above Detail D is teared shaped) and includes a magnetic retainer (element 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to incorporate the teachings of Chen to provide wherein the slotted punch is tear shaped and includes a magnetic retainer. Doing so allows the insertion of a nail to be arranged onto the slotted punch and held in place by the magnet in order to allow the user to drive the nail onto the work piece without holding the nail during operations.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US Patent No. 6,536,308) in view of LaPorte (US Pub. No. 2015/0107417) and Schweigert (US Patent No. 1,807,347).
Regarding claim 12, Thorne discloses: a hammer (Figure 1 element 10) comprising: a handle (element 14) defining a longitudinal axis (X-X axis) extending lengthwise through the handle (see annotated figure below), the handle comprising a mounting portion on a first end (see Detail A (mounting portion) is located on a first end in the annotated figure below); a head (element 12) comprising a first material (see col. 2, ll. 1-3), a striking portion (end portion of element 12 located by element 24), the head coupled to the mounting portion of the handle (see annotated figure below element 1 is coupled to the mounting portion (Detail A) of element 20) and extending along the transverse axis perpendicular to the longitudinal axis (see Y-Y axis shows element 12 (head) extending in a direction transverse to the longitudinal axis (X-X axis)); wherein the first material and the second material are different materials (see col. 2, ll. 1-3 where the prior art states “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.” Thus the first material is different than the second material).

    PNG
    media_image7.png
    663
    891
    media_image7.png
    Greyscale

Thorne further discloses a claw (element 16) coupled to the head, but appears to be silent that his hammer’s handle a grip portion on a side surface of the handle, that his head comprises a dovetail projection opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle and that his claw is comprises a second material and slidably coupled to the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle.
LaPorte teaches it was known in the art to have a hammer (Figure 2 element 10) with a handle (element 18) comprising a grip portion (element 66) on a side surface of the handle (see figure 2 and see also paragraph 0016, ll. 14-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Thorne to incorporate the teachings of LaPorte to provide a handle with a grip portion on a side surface of the handle. Doing so provides a comfortable gripping location for a user of the striking tool as disclosed by LaPorte (paragraph 0016, ll. 14-17).
However, Thorne modified appears to be silent in regards to his head comprises a dovetail projection opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle and that his claw is comprises a second material and slidably coupled to the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle.
Schweigert teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) comprises a dovetail projection (see Detail A in the annotated figure below) opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle (the dovetail projection (Detail A) as taught by Schweigert, now located on the head (element 12) as taught by Thorne, would be opposite the striking portion (end portion of element 12 located by element 24)) along a transverse axis (Y-Y axis) and extending along the head in a direction parallel to the longitudinal axis (X-X axis) of the handle) and that his claw is slidably coupled to the head via a dovetail connection (element 13, see also col. 2, ll. 76-86), the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle (the dovetail projection (element 13) as taught by Schweigert, now located on the head (element 12) as taught by Thorne, would extend along the head in a direction parallel to the longitudinal axis (X-X axis) of the handle (element 14).

    PNG
    media_image8.png
    814
    452
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of Schweigert to provide a head comprising a dovetail projection opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle and a claw slidably coupled to the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. 
However, Thorne further modified appears to be silent in regards to his claw comprises a second material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to provide wherein the striking insert and the claw both comprise the second material, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. (See MPEP 2144.07)
Regarding claim 13, Thorne further modified discloses: the hammer of claim 12, further comprising a striking insert (element 22) coupled to the striking portion of the head, a striking surface (element 20) of the striking insert is a milled repeating pattern of raised projections separated by depressions formed along the striking surface (Applicant asserts in paragraph 0038, ll. 5-6 that “striking surface 21 is a milled repeating pattern of raised pyramidal, circular, square, or triangular projections along the striking surface 21”. See figures 2 and 3 shows the striking surface (element 20) having a milled repeating pattern (pyramidal and triangular projections) of raised projections separated by depressions formed along the striking surface, the striking insert and the claw comprising the second material (see col. 2, ll. 8-10).
Regarding claim 14, Thorne further modified discloses all limitations as stated in the rejection of claim 12, but appears to be silent the hammer of claim 12, wherein the claw comprises steel with a Rockwell Scale Hardness between 30 HRC to 70 HRC, and the dovetail connection of the claw is coupled to the dovetail projection of the head with a press-fit connection.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to provide wherein the claw comprises steel with a Rockwell Scale Hardness between 30 HRC to 70 HRC, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. (See MPEP 2144.07)
However, Thorne further modified appears to be silent the dovetail connection of the claw is coupled to the dovetail projection of the head with a press-fit connection.
Schweigert further teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) wherein the dovetail connection (element 13) of the claw is coupled to the dovetail projection (see Detail A in the annotate figure below) of the head with a press-fit connection (element 13 is pressed into the dovetail projection of the head in order to couple both parts, thus having a press-fit connection).

    PNG
    media_image8.png
    814
    452
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of Schweigert to provide the dovetail connection of the claw is coupled to the dovetail projection of the head with a press-fit connection. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. 
Regarding claim 15, Thorne further modified discloses all limitations as stated in the rejection of claim 12, but appears to be silent the hammer of claim 12, further comprising a lateral pin that passes through the head and the claw, wherein the dovetail connection of the claw is coupled to the dovetail projection of the head with an interference fit, and wherein the handle and the head both comprise the first material and are formed from a continuous, integral piece of the first material.
Schweigert further teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) wherein further comprising a lateral pin that passes through the head and the claw (see col. 3, ll. 16-19 where the prior art states that “an aperture (element 20) is engaged thru the elements 11, 12, and 10, for the reception of a pin, screw, or the like, to lock all of this parts in place” , wherein the dovetail connection of the claw is coupled to the dovetail projection of the head with an interference fit (see col. 3, ll. 16-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of Schweigert to provide a lateral pin that passes through the head and the claw, wherein the dovetail connection of the claw is coupled to the dovetail projection of the head with an interference fit. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. 
However, Thorne further modified appears to be silent wherein the handle and the head both comprise the first material and are formed from a continuous, integral piece of the first material.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne’s hammer wherein the handle and the head both comprise the first material and form a continuous, integral piece of the first material, since the use of a one piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would be to provide a strong durable single piece hammer that allows the user to initiate a nail-driving operation.
Regarding claim 16, Thorne further modified discloses: the hammer of claim 12, wherein the first material is a titanium or aluminum alloy; the second material is a steel alloy (see col. 2, ll. 1-3 where the prior art states “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.”), but appears to be silent wherein the handle comprises composite fiber.
LaPorte further teaches it was known in the art to have a hammer (Figure 2 element 10) with a handle (element 18) comprising composite fiber (see paragraph 0016, ll. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of LaPorte to provide wherein the handle comprises composite fiber. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. 
Regarding claim 17, Thorne further modified discloses all limitations as stated in the rejection of claim 12, but appears to be silent the hammer of claim 12, wherein a length of the dovetail projection along the transverse axis is between 0.2 in. and 0.4 in. and a width of the dovetail projection in a direction perpendicular to the transverse axis is between 0.3 in. and 0.6 in., and wherein the dovetail projection tapers from a top side of the head to a bottom side of the head.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to dimension or desired size in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide suitable dimensions of the dovetail projections of the head as desired by the user depending on the particular work piece being used for provide a secure fit between the different components of the hammer during operations. (See MPEP 2144.04 (IV)). 
Regarding claim 18, Thorne further modified discloses: the hammer of claim 12, wherein the head has a top side (see Detail A in the annotated figure below), a bottom side (see Detail B in the annotated figure below), and an opening extending from the top side to the bottom side (see Detail C in the annotated figure below), but appears to be silent that his opening is defining a tapered inner wall inside the head, the tapered inner wall receiving the mounting portion of the handle, the head including a resin to fill a volume between the mounting portion and the tapered inner wall, wherein a circumference of the tapered inner wall at the top side of the head is greater than the circumference of the tapered inner wall at the bottom side of the head.

    PNG
    media_image9.png
    467
    545
    media_image9.png
    Greyscale

LaPorte further teaches it was known in the art to have a hammer (Figure 2 element 10) wherein the head has a top side (element 30), a bottom side (element 34), and an opening (element 38) extending from the top side to the bottom side (see paragraph 0015, ll. 1-4) defining a tapered inner wall inside the head (see paragraph 0018, ll. 1-4 where the prior art states “the eye passage 38 is formed with a slight taper from the top side 30 to the bottom side 34”), the tapered inner wall receiving the mounting portion of the handle (see figures 2-4 where element 38 receives a mounting portion (element 65) of element 18), the head including a resin (element 110) to fill a volume between the mounting portion and the tapered inner wall (see figure 4a element 110 fill a volume between element 65 and element 38, see also paragraph 0020, ll. 1-4), wherein a circumference of the tapered inner wall at the top side of the head is greater than the circumference of the tapered inner wall at the bottom side of the head (see paragraph 0018, ll. 1-4 where the prior art states “the eye passage 38 is formed with a slight taper from the top side 30 to the bottom side 34, such that an interior wall 94 of the eye passage 38 converges inwardly”, thus the top side inner wall is greater than the circumference of bottom side inner wall).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of LaPorte to provide a tapered inner wall inside the head, the tapered inner wall receiving the mounting portion of the handle, the head including a resin to fill a volume between the mounting portion and the tapered inner wall, wherein a circumference of the tapered inner wall at the top side of the head is greater than the circumference of the tapered inner wall at the bottom side of the head. Doing so allows the resin to interlock and provide a mechanical bond between the handle and the head, thereby increasing the strength and durability of the connection as disclosed by LaPorte (see paragraph 0020, ll. 12-16).
Regarding claim 19, Thorne further modified discloses all limitations as stated in the rejection of claim 12 and 18, but appears to be silent the hammer of claim 18, further comprising ribbed projections extending from the mounting portion of the handle and wherein the ribbed projections are equally spaced from the tapered inner wall along the transverse axis of the head.
LaPorte further teaches it was known in the art to have a hammer (Figure 2 element 10) further comprising ribbed projections (element 78) extending from the mounting portion of the handle (see figure 2 element 78 extends from element 65 (mounting portion) of the handle) and wherein the ribbed projections are equally spaced from the tapered inner wall along the transverse axis of the head (see paragraph 0018, ll. 4-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of LaPorte to provide ribbed projections extending from the mounting portion of the handle and wherein the ribbed projections are equally spaced from the tapered inner wall along the transverse axis of the head. Doing so allows the resin to interlock with the contours of the ribs to provide a mechanical bond between the handle and the head, thereby increasing the strength and durability of the connection as disclosed by LaPorte (see paragraph 0020, ll. 12-16).
Regarding claim 20, Thorne discloses: a hammer (Figure 1 element 10) comprising: a handle (element 14) comprising a first material (see col. 2, ll. 1-3) and defining a longitudinal axis (X-X axis) extending lengthwise through the handle (see annotated figure below), the handle comprising a mounting portion on a first end (see Detail A (mounting portion) is located on a first end in the annotated figure below); a head (element 12) coupled to the mounting portion of the handle (see annotated figure below element 1 is coupled to the mounting portion (Detail A) of element 20) and extending along a transverse axis orthogonal to the longitudinal axis (see Y-Y axis shows element 12 (head) extending in a direction transverse to the longitudinal axis (X-X axis)), the head further comprising: a keyed hole (element 24) in a face of the head (see Detail A in the annotated figure below); a striking insert (element 22), the striking insert further comprising a keyed projection (element 26) coupled to the keyed hole in the face of the head (see figure 1 and see also col. 2, ll. 24-26); and a claw (element 16).

    PNG
    media_image7.png
    663
    891
    media_image7.png
    Greyscale

However, Thorne appears to be silent regarding his handle having a grip portion on a side surface of the handle adjacent to a second end opposite the first end, the head comprising a second material, a dovetail projection opposite the striking portion along the transverse axis, wherein the dovetail projection extends along the head in a direction parallel to the longitudinal axis of the handle, his striking insert comprising a third material, a slotted punch extending partially through the head, comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis; a punch surface in the head where the bore terminates; and a magnetic retainer, and his claw comprising a fourth material and slidably engaged with the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle; wherein the first material, the second material, the third material, and the fourth material are each different materials.
LaPorte further teaches it was known in the art to have a hammer (Figure 2 element 10) with a handle (element 18) comprising a grip portion (element 66) on a side surface of the handle (see figure 2 and see also paragraph 0016, ll. 14-17) adjacent to a second end opposite the first end (the grip portion (element 66) as taught by LaPorte, now located on the handle (element 14), would be located adjacent to a second end (end opposite of Detail A) opposite the first end), a slotted punch (element 46) extending partially through the head, comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis (the slotted punch (element 46) as taught by LaPorte, now in place through the face (Detail A) and the striking insert (element 22) and extending partially through the head (element 12) as taught by Thorne, would comprise a bore extending in the direction transverse to the longitudinal axis (X-X axis)); a punch surface (see Detail A in the annotated figure below) in the head where the bore terminates; and a magnetic retainer (element 42).

    PNG
    media_image10.png
    571
    773
    media_image10.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of LaPorte to provide handle having a grip portion on a side surface of the handle adjacent to a second end opposite the first end, a slotted punch extending partially through the head, comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis, a punch surface in the head where the bore terminates; and a magnetic retainer. Doing so provides a comfortable gripping location for a user of the striking tool as disclosed by LaPorte (paragraph 0016, ll. 14-17) and allows the user to insert a nail into the slotted punch in order to be held in place in such arrangement that allows a user to initiate a nail-driving operation without holding on to the nail as disclosed by LaPorte (see paragraph 0015, ll. 10-14).
However, Thorne modified appears to be silent the head comprising a second material, a dovetail projection opposite the striking portion along the transverse axis, wherein the dovetail projection extends along the head in a direction parallel to the longitudinal axis of the handle, his striking insert comprising a third material and his claw comprising a fourth material and slidably engaged with the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle; wherein the first material, the second material, the third material, and the fourth material are each different materials.
Schweigert teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) comprises a dovetail projection (see Detail A in the annotated figure below) opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle (the dovetail projection (Detail A) as taught by Schweigert, now located on the head (element 12) as taught by Thorne, would be opposite the striking portion (end portion of element 12 located by element 24)) along a transverse axis (Y-Y axis) and extending along the head in a direction parallel to the longitudinal axis (X-X axis) of the handle) and that his claw is slidably coupled to the head via a dovetail connection (element 13, see also col. 2, ll. 76-86), the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle (the dovetail projection (element 13) as taught by Schweigert, now located on the head (element 12) as taught by Thorne, would extend along the head in a direction parallel to the longitudinal axis (X-X axis) of the handle (element 14).

    PNG
    media_image8.png
    814
    452
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of Schweigert to provide a head comprising a dovetail projection opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle and a claw slidably coupled to the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. 
However, Thorne further modified appears to be silent in regards to head comprising a second material, his striking insert comprising a third material and his claw comprising a fourth material; wherein the first material, the second material, the third material, and the fourth material are each different materials.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to provide wherein the head comprises a second material, striking insert comprises a third material, the claw comprises a fourth material, wherein the first material, the second material, the third material, and the fourth material are each different materials, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. (See MPEP 2144.07)

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive. 
On pages 8-11, the applicant arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the current rejection being used. 
On pages 12-13, the applicant arguments regarding claim 12 fail to disclose a "the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle," which is recited in claim 12. To teach this feature, the Examiner provides annotated versions of FIGS. 5 and 8 in Schweigert, which are copied below. Office Action, page 18. Detail "A" identifies the portion of Schweigert that the Examiner alleges discloses the "dovetail connection" recited in claim 12. Applicant submits that the term "dovetail projection" is a structure, and it is structurally different than a T-channel. Schweigert discloses a T-channel. For exemplary purposes only and without limitation, FIG. 6 in the subject application, copied and annotated below, depicts an exemplary structure of dovetail projection 50. The examiner respectfully disagrees. The claim limitation fails to disclose any structure regarding the dovetail projection and fails to give a special definition regarding what can and cannot be considered as a dovetail projection. The claim limitation only requires the location of the dovetail projection with respect to the striking portion of the head and being parallel to the longitudinal axis of the handle. Schweigert discloses those limitations in the rejection and shows having dovetail projections (as best shown in Detail A of the annotated figure above). Furthermore, the claim limitation fails to claim the structural difference of the dovetail projection from the prior art. 
On pages 14-15, the applicant arguments regarding claim 17 that the Examiner states that "a change in size is generally recognized as being with the level of ordinary skill in the art." Office Action, page 24 and page 34. The Office Action cites to MPEP 2144.04 (IV) for support of this proposition. Applicant respectfully asserts that the Examiner has not identified anything in Thorne, LaPorte or Schweigert that demonstrates that the subject matter of claim 7 is an art-recognized result-effective variable. The examiner respectfully disagrees. The citation of MPEP 2144.04 (IV) does not recite at all consideration of result-effective variable. Specifically, MPEP 2144.04 (IV) states “recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Therefore, applicant’s arguments are considered unpersuasive. 
On pages 15-16, the applicant arguments regarding claim 20 that the Examiner states that modifying the cited references so that the first, second, third and fourth materials are each different materials would have been obvious because "doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to interchanging damaged parts instead of having to replace the whole device." Office Action, page 33. In the Response to Arguments, the Examiner stated that this motivation relies on the principles of MPEP 2144.07. Office Action, page 35. According to the MPEP 2144.07, "the selection of a known material based on its suitability for its intended use" is sufficient to support a prima facie obviousness rejection. Applicant submits that there is no support for relying on MPEP 2144.07 to select four materials that are each different from each other. Instead, MPEP 2144.07 supports the proposition that a single material can be substituted if the single material is known to be suitable for an intended use. The examiner respectfully disagrees. It appears that applicant is construing the guidelines of 2144.07 under a piecemeal analysis, wherein applicant is of the opinion that the phrase of the "selection of a known material based on its suitability for its intended purpose" only covers a single material. However, said arguments are considered unpersuasive in light of the fact that said MPEP section provides legal examples which consider multiple materials for selection. For instance, it has been held that "reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle". Said guidelines, when viewed in light of the preponderance of evidence presented by the prior art in terms of utilizing a plurality of materials would apprise one of ordinary skill in the art of the possibility of selecting a suitable compound for each of the "multiple materials" described in the prior art reference as a matter of prima facie obviousness. Furthermore, the prior art Throne discloses (see Abstract) a hammer comprised of two or more components “each composed of differing materials”, thus comprising different materials each different from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/14/21

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723